MONMOUTH REAL ESTATE INVESTMENT CORPORATION




Employment Agreement

AGREEMENT EFFECTIVE JANUARY 1, 2014




By and between:  

MONMOUTH REAL ESTATE INVESTMENT CORPORATION

A Maryland Corporation (“Corporation”)




And:

Allison Nagelberg (“Employee”)




Corporation desires to employ Employee to the business of the Corporation and
Employee desires to be so employed.  The parties agree as follows:




1.

Term of Employment.




a.

Corporation agrees to employ Employee and Employee agrees to be employed in the
capacity of General Counsel for a term of three (3) years effective January 1,
2014 and terminating December 31, 2016.  Thereafter, the term of this Employment
Agreement shall be automatically renewed and extended for successive one-year
periods except that either party may, at least ninety (90) days prior to such
expiration date or any anniversary thereof, give written notice to the other
party electing that this Employment Agreement not be renewed or extended, in
which event this Employment Agreement shall expire as of the expiration date or
anniversary date, respectively.




b.

In the event of a merger of the Corporation, sale or change of control, defined
as voting control (under any such circumstance referred to as a “Change of
Control”), Employee shall have the right to extend and renew this Employment
Agreement so that the expiration date will be three years from the date of the
Change of Control.  Alternatively, Employee shall have the right to terminate
this Agreement and shall be entitled to receive one year’s base salary in
accordance with paragraph 1c below.  Any combination of MONMOUTH REAL ESTATE
INVESTMENT CORPORATION and UMH PROPERTIES, INC. shall not be considered a Change
of Control.




c.

If there is a termination of employment by the Corporation for any reason,
either involuntary or voluntary, including the death of the Employee, other than
a termination for cause as defined herein, Employee shall be entitled to the
greater of the base salary due under the remaining term of this Agreement or one
year’s base salary at the date of termination, paid monthly over the remaining
term or life of this Agreement. Provided, however, that in the event of a
termination in connection with a Change of Control, said termination shall not
be considered for cause.




d.

If employment is terminated or not renewed by the Corporation, and Employee is a
Director of the Corporation, Employee will be presumed to have resigned the
directorship. Provided, however, that the terms of this paragraph shall not
apply in the event of a termination in connection with a Change of Control.








--------------------------------------------------------------------------------



e.

In addition to any other compensation afforded herein, provided that Employee is
actively employed by the Corporation as of the consummation of a Change of
Control, Employee shall be entitled to a transaction bonus consistent with the
terms of the Corporation’s Executive Management Transaction Bonus Plan, which
Plan shall be approved by the Corporation’s Compensation Committee.




2.

Time and Efforts.




Employee shall diligently and conscientiously devote her time and attention and
use her best efforts in the discharge of her duties as General Counsel of the
Corporation.  




3.

Board of Directors.




Employee should at all times discharge her duties in consultation with and under
the supervision of the Board of Directors of the Corporation.  




4.

Compensation.




Corporation shall pay to Employee as compensation for her services a base
salary, which shall be paid in such intervals as salaries are paid generally to
other executive officers of the Corporation, as follows:







a.

For the year beginning January 1, 2014 and ending on December 31, 2014, the base
salary shall be $275,625.00 annually;




b.

For the year beginning January 1, 2015 and ending on December 31, 2015, the base
salary shall be $325,000.00 annually;




c.

For the year beginning January 1, 2016 and ending on December 31, 2016, the base
salary shall be $341,250.00 annually;







The Employee shall purchase and/or maintain a disability insurance policy
providing up to 60% of her salary and commencing 90 days after the date of
disability.  During the first 90 days following the date of disability,
Employee’s salary will continue to be paid by the Corporation.  Thereafter, the
Employee will receive lost wages from the disability policy.  The Corporation
will reimburse the Employee for the cost of such insurance.  As an alternative
to long-term disability, Employee shall have the option to purchase and/or
maintain, and be fully reimbursed for, a short-term disability policy on terms
to be approved by the Corporation.







5.

Bonuses and Stock Options/Restricted Stock.




Bonuses shall be paid at the discretion of the Compensation Committee of the
Board of Directors or the President of the Corporation.  




Employee shall be entitled to participate in the Corporation’s Stock Option
Plan, including any grants of restricted stock and/or stock options, upon terms
and conditions approved by the Corporation and subject to approval of the
Compensation Committee.





--------------------------------------------------------------------------------




6.

Expenses.




Corporation will reimburse Employee for reasonable and necessary expenses
incurred by her in carrying out her duties under this Agreement.  Employee shall
present to the Corporation from time to time an itemized account of such
expenses in such form as may be required by the Corporation.




7.

Vacation.




Employee shall be entitled to take four (4) paid weeks of vacation per year and
the same holidays as provided for the other members of the staff.  




8.

Pension.




Employee, at her option, may participate in the 401-k plan of the Corporation,
according to its terms.




9.

Life and Health Insurance Benefits and Automobile.




Employee shall be entitled during the term of this Agreement to participate in
all health and dental insurance and group life insurance benefit plans providing
benefits generally applicable to the employees of the Corporation as may be
modified from time to time.  




Corporation will also provide the Employee with an automobile, including
maintenance, repairs, insurance, and all costs incident thereto.




10.

Termination




This Employment Agreement may be terminated by the Corporation at any time by
reason of the death or disability of Employee or for cause, or for any reason
other than discrimination or retaliation.  A termination “for cause” shall mean
a termination of this Employment Agreement by reason of a good faith
determination by a majority of the Board of Directors of the Corporation or the
President of the Corporation that Employee, by engaging in fraud or willful
misconduct, a) failed to substantially perform her duties with the Corporation
(if not due to death or disability), or b) has engaged in conduct, the
consequences of which are materially adverse to the Corporation, monetarily or
otherwise.  “Disability” shall mean a physical or mental illness which, in the
judgment of the Corporation after consultation with the licensed physician
attending the Employee, impairs the Employee’s ability to substantially perform
her duties under this Employment Agreement as an employee, and as a result of
which she shall have been absent from her duties with the Corporation on a full
time basis for six (6) consecutive months.  The termination provisions shall
not, in any way, affect the disability benefits provided for in this Employment
Agreement.   

          




11.

Arbitration and Damages Limitation




It is expressly agreed by all parties to this Agreement that any dispute between
the parties will be determined by binding arbitration performed under the rules
of the American Arbitration Association.  It is expressly agreed that in no
event can the Employee seek damages exceeding one year’s base salary.  This
provision applies to any and all claims





--------------------------------------------------------------------------------

arising from Employee’s employment, except for matters solely and directly
related to Workers Compensation Insurance.




12.

Indemnification and Attorneys’ Fees.




The Corporation agrees to indemnify the Employee from any and all lawsuits filed
directly against the Employee by a third party in her capacity as Employee
and/or Director of the Corporation.  The Corporation will pay all attorneys’
fees and costs to defend the Employee from any such lawsuits.




13.

Notices




All notices required or permitted to be given under this Agreement shall be
given by certified mail, return receipt requested, to the parties at the
following addresses or such other addresses as either may designate in writing
to the other party:




Corporation:  

Monmouth Real Estate Investment Corporation

Juniper Business Plaza

3499 Route 9 North, Suite 3C

Freehold, New Jersey 07728




Employee:

Allison Nagelberg

(Address on file)




14.

Governing Law.




This Agreement shall be construed and governed in accordance with the laws of
the State of New Jersey.




15.

Entire Contract.




This Agreement constitutes the entire understanding and agreement between the
Corporation and Employee with regard to all matters herein.  There are no other
agreements, conditions or representations, oral or written, express or implied,
with regard thereto.  This agreement may be amended only in writing signed by
both parties hereto.




16.

Modification and Waiver




No provision of this Employment Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Employee and such officer may be specifically designated by the Board of
Directors of the Corporation.  No waiver by either party hereto at any time of
any breach by the other party hereof, or compliance with, any condition or
provision of this Employment Agreement to be performed by such other party shall
be deemed a waiver of similar or dissimilar provisions or conditions at the same
or at any prior or subsequent time.
















17.

       Successors





--------------------------------------------------------------------------------




This Agreement shall be binding on the Corporation and any successor to any of
its businesses or assets.  This Agreement shall inure to the benefit of and be
enforceable by Employee’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.




18.

        Severability




The invalidity or unenforceability of any provision of this Agreement, whether
in whole or in part, shall not in any way affect the validity and/or
enforceability of any other provisions herein contained.  Any invalid or
unenforceable provision shall be deemed severable to the extent of any such
invalidity or unenforceability.




19.           Headings




Headings used in this Employment Agreement are for convenience only and shall
not be used to interpret its provisions.






















Signature Page Follows
















































































--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Corporation has by its appropriate officers signed and
affixed its seal and Employee has signed and sealed this Agreement.










MONMOUTH REAL ESTATE INVESTMENT CORPORATION










By: /s/ Steve Wolgin

Steve Wolgin

Chairperson, MREIC Compensation Committee




(SEAL)







By: /s/ Allison Nagelberg

Allison Nagelberg

Employee







Dated: January 6, 2014






























